Citation Nr: 0720359	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  02-21 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
prior to September 6, 2005 and 70 percent disabling 
thereafter.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension as secondary to service- connected PTSD.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches.

4.  Entitlement to an initial compensable rating for erectile 
dysfunction.

5.  Entitlement to an effective date earlier than September 
6, 2005, for the award of entitlement to a total disability 
rating due to individual unemployability due to service-
connected disability (TDIU).

6.  Entitlement to an effective date earlier than July 6, 
2001, for the award of award of special monthly compensation 
based upon loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In August 2003, the veteran appeared and 
testified at a Travel Board hearing held at the RO.  In 
December 2004, the Board advanced the case on the docket 
based upon good cause.  A Board decision in January 2005 
awarded a 50 percent rating for PTSD, but deferred 
adjudication of a higher still rating pending further 
development.  The Board also remanded claims seeking service 
connection for hypertension and erectile dysfunction.  An RO 
rating decision in September 2005 awarded a 70 percent rating 
for PTSD, effective September 6, 2005.  In October 2006, the 
Board contacted the veteran to inform him that the Acting 
Veterans Law Judge who presided over his August 2003 hearing 
was no longer employed at the Board.  He was offered the 
opportunity for an additional hearing before a Veterans Law 
Judge who would decide his case.  In a statement received 
January 2007, the veteran indicated his desire to proceed 
without another hearing.

As addressed in the REMAND below, the claims of entitlement 
to an initial compensable evaluation for erectile 
dysfunction, earlier effective dates for awards of special 
monthly compensation and a TDIU, and the application to 
reopen a claim of service connection for headaches are listed 
on the title page for procedural purposes only.

The Board notes that, in May 2007, the veteran submitted 
additional argument and evidence in support of his claim for 
an increased rating for PTSD.  In particular, he provided a 
January 2007 examination report from his treating VA 
physician describing his current level of disability.  The 
Board's decision below grants a 100 percent rating for PTSD 
effective May 22, 2002.  Thus, the Board finds that no 
prejudice accrues to the veteran in deciding the case at this 
time without RO review of the evidence in the first instance.

The veteran has raised claims of entitlement to service 
connection for a skin rash and a sleep disorder, as well as 
entitlement to housebound benefits, that have not been 
developed and adjudicated by the RO.  These issues are 
referred to the RO for appropriate action.

The claims of entitlement to an initial compensable 
evaluation for erectile dysfunction, earlier effective dates 
for award of special monthly compensation and a TDIU, and 
service connection for headaches and hypertension are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for further development.  The veteran will 
be notified if any further action on his part is required.




FINDINGS OF FACT

1.  For the time period prior to May 22, 2002, the veteran's 
PTSD was primarily manifested by loss of energy, lack of 
motivation, constant depressed mood and sleep difficulty 
absent any evidence of impaired judgment, thinking, suicidal 
ideation, obsessional rituals interfering with routine 
activity, speech deficits, near-continuous panic or 
depression affecting the ability to function, impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene.

2.  Beginning on May 22, 2002, the veteran's PTSD has more 
nearly resulted in total social and occupational impairment.

3.  A final RO rating decision in January 1994 denied a claim 
of service connection for hypertension on the basis that such 
disability did not manifest until many years after service 
and was not shown to be causally related to service or to 
service- connected PTSD.  

4.  Additional evidence submitted since the RO's January 1994 
rating decision is new and material as it includes competent 
medical opinion that the veteran's PTSD has exacerbated his 
hypertensive symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD prior to May 22, 2002 have not been met, but the 
criteria for a 100 percent rating have been met for the time 
period beginning on May 22, 2002.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.129, 4.130, Diagnostic Code 
9411 (2006).

2.  The RO's January 1994 rating decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. § 20.302(b) (1993).

3.  The evidence added to the record subsequent to the 
January 1994 RO rating decision is new and material; the 
claim is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice for an increased rating claim might require 
notice for establishing an effective date of award.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

The veteran filed his claim for an increased rating in August 
2001.  A February 2002 RO letter that preceded the initial 
adjudication advised the veteran of the types of evidence and 
information deemed necessary to substantiate his claim and 
the relative duties upon himself and VA in developing his 
claim.  He was advised to inform the RO about any additional 
evidence or information he wanted considered or to submit 
such evidence himself directly.  An August 2006 RO letter 
that succeeded the initial adjudication advised the veteran 
of the criteria for establishing an effective date of award.

A notice error is presumed prejudicial to the veteran unless 
it is demonstrated that (1) any defect in notice was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice provided what was needed, or (3) that a benefit could 
not possibly have been awarded as a matter of law.  Sanders 
v. Nicholson, 06-7001 (Fed. Cir. May 16, 2007).  In this 
case, the preadjudicatory RO letter in February 2002 
substantially complied with the VCAA mandates with the 
exception of advising him of the potential applicability for 
effective dates of award.  It is clear from the record the 
veteran is aware of the types of evidence capable of 
substantiating his claims as he has provided physician 
statements describing the severity of his PTSD addressed 
directly to the Board.  As held below, the evidence submitted 
by the veteran has resulted in a substantial grant of the 
benefits sought on appeal.  It is also clear from the record 
that the veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  As the claim for service connection 
for hypertension is reopened and remanded for further 
adjudication, the purposes of a VCAA letter have been 
satisfied for this claim at this point in time.

Regarding the duty to assist, the record includes the 
veteran's service medical records and all available VA and 
private treatment records.  There are no outstanding requests 
to obtain private medical records for which the veteran has 
both identified and authorized VA to obtain on his behalf.  
VA has provided several examinations during the appeal 
period, to include VA examination ordered by the Board.  The 
evidence of record is sufficient to decide the claim, and 
there is no reasonable possibility that any further 
assistance to the veteran would be capable of substantiating 
his claim.



II.  PTSD

The veteran seeks higher disability ratings for his PTSD than 
currently assigned.  The Board reviews all the evidence in 
the veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
Board summarizes the relevant evidence where appropriate, and 
its analysis focuses specifically on what the evidence shows, 
or fails to show, on each claim.  With respect to disability 
evaluation claims, the Board reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Historically, service connection for PTSD was established by 
an RO rating decision in April 1986.  A 30 percent rating was 
established by a December 1990 Board decision based upon 
symptoms of frequent flashbacks, nightmares, startle reaction 
and anxiety that resulted in definite social and industrial 
impairment.  Notably, it was found that the veteran's 
depression was a manifestation of his overall psychiatric 
disability, that he had been unable to maintain employment 
consistent with his intelligence level, and that he had a 
history of longstanding periodic psychiatric exacerbations.

The veteran filed his current claim on appeal in August 2001.  
His VA clinical records show that he was regularly receiving 
supportive therapy and attending anger management classes.  
He was using Trazodone at night for sleep difficulty.  He was 
contemplating retirement from his job at the end of the year.  
A July 2001 clinical record provided a Global Assessment of 
Functioning (GAF) score of 75 describing the veteran as being 
under treatment for low-grade depression related to PTSD.  He 
was seen in September 2001 with an exacerbation of PTSD 
symptoms, otherwise described as a "crisis," since the 
terrorist attacks.  However, he reported that his social and 
work life was stable, and that he was able to function.

Records from C.S.M., M.D., record the veteran's complaints of 
an exacerbation of PTSD symptoms, and the development of a 
separate and distinct major depressive disorder, beginning in 
March 2001 after watching a DATELINE special on Vietnam.  He 
initially presented in July 2001 because he was unable to 
wait for a VA appointment.  He endorsed symptoms of loss of 
energy, lack of motivation and constant depressed mood.  He 
was prescribed Zoloft for depression and Dalmane for sleep.  
He continued to decompensate and, in November 2001, he was 
prescribed increased dosages of Trazodone and Dalmane.  He 
was also prescribed increased doses for his hypertensive 
medications.  He required medical leaves of absence for 
several days in November 2001, February 2002 and March 2002.  
On May 22, 2002, he had a direct confrontation with his work 
supervisor which Dr. C.S.M., stated aggravated his 
hypertension.  Her records reflect that the veteran was 
provided work certificates of total incapacitation due to 
PTSD from February 7 through February 11, 2002, March 26 
through April 3, 2002, and from May 25, 2002 through November 
25, 2002.

On May 22, 2002, the veteran was seen at a private immediate 
care center with report of anxiety and worry following a 
stressful encounter at work.  He had been unable to obtain a 
VA appointment until the next day.  He had blood pressure 
readings of 237/84, 165/101 and 148/96.  A work certificate 
prepared by O.M., Jr., M.D., found the veteran totally 
incapacitated by PTSD and hypertension from May 23, 2002 to 
November 25, 2002.

A VA emergency appointment on May 23, 2002 recommended the 
veteran's medical leave of absence for two weeks due to 
severe anxiety and depression.

An April 2002 VA PTSD examination showed the veteran to have 
fair concentration and memory.  He did not have impairment of 
thought process or communication.  His insight and judgment 
were good.  He was oriented with no psychotic symptoms.  His 
grooming was average.  His affect was slightly constricted to 
mood.  The examiner diagnosed chronic PTSD and alcohol abuse 
in full sustained remission.  A GAF score of 65 was assigned.

A VA clinical record in November 2002 indicates that the 
veteran elected to take an early retirement.  His mental 
status examination was significant for memory problems with 
concentration and attention.  His PTSD was assigned a GAF 
score of 60, but he was prescribed an increased dosage of 
Gabapentin for generalized anxiety, panic and chronic pain.

A February 2003 VA psychological evaluation reported the 
veteran's current symptoms of increased depression, 
agitation, social withdrawal and alienation, decreased 
motivation and chronic poor sleep secondary to job 
difficulties beginning in May 2002.  His psychological 
testing indicated that he was experiencing significant 
psychological turmoil characterized by depressive symptoms of 
hopelessness, discouragement, loss of pleasure in life, 
resentment and bitterness towards others, interpersonal 
relationships characterized by isolation and withdrawal, and 
chronic problems with anger management.  He was given 
diagnoses of chronic PTSD and alcohol dependence in sustained 
remission.  A GAF score of 55 was provided.  The psychologist 
further stated that the veteran was "unable to perform his 
usual work responsibilities at this time."

A February 2003 statement from the veteran's treating VA 
psychiatrist states as follows: "[p]atient has been totally 
disabled since May 2002 up to the present time because of a 
relapse in his PTSD symptoms."

A June 2003 VA clinical record reflected a GAF score of 55 
for the veteran's PTSD.  It was noted that his 5 psychiatric 
medications helped to stabilize his illness, but that he 
still continued to isolate himself, had wartime nightmares 
several times a month, daily panic attacks, sleep difficulty, 
depressed mood, loss of energy and inability to concentrate.  
He was no longer suicidal.

A July 2003 report from Dr. C.S.M., indicated that the 
veteran became unable to work in May 2002 due to a major 
depressive disorder.  Since that time, he continued to 
decompensate suffering from comorbidity of major depression 
and PTSD.  He was increasingly isolative, experienced three 
to five panic attacks per day, often presented with a flat 
affect, and exhibited signs of covert suicidal ideation.  Dr. 
C.S.M., opined that the veteran's major depressive disorder 
was a direct result of his participation in combat with a 
detailed analysis of the DSM-IV factors and reference to 
medical treatise material.  The veteran was diagnosed with 
chronic PTSD and severe, single episode major depressive 
disorder without psychotic features.  A GAF score of 53 was 
assigned.  Dr. C.S.M., elaborated on the veteran's industrial 
and social functioning as follows:

The presence of both a Post Traumatic Stress 
Disorder and a Major Depressive Disorder have 
caused significant impairments in [the veteran's] 
social and occupational functioning.  He is 
increasingly isolative, has no motivation, and is 
constantly severely depressed and severely 
anxious.  He suffers from panic attacks two to 
three times a day.  He expresses covert suicidal 
ideation.  He often presents with a flat affect.  
He is unable to establish and maintain any 
meaningful relationships.  From a psychiatric 
point of view, he is totally disabled and would be 
unable to work in any capacity.  He has a severely 
diminished capacity to adapt to new or stressful 
situations.  After years of avoiding stimuli 
associated with or symbolic of his war 
experiences, his level of fear has exacerbated to 
the extent that he evidences impaired judgment and 
obsessive behavior regarding the war in the Middle 
East.  He has difficulty in initiating and, now, 
maintaining sleep.  His insight into his emotional 
illnesses has also degraded.

Subsequently, VA clinical records reflect opinion that the 
veteran's PTSD stabilized on medications, but that he was 
still overly vulnerable to ordinary stresses.  He had 
persistent and recurrent nightmares, anxiety and panic 
attacks.  He remained isolative.

In August 2003, the veteran testified to becoming totally and 
permanently disabled due to PTSD on May 22, 2002 as a result 
of being threatened, harassed and interrogated by his work 
supervisor.  He had been functioning prior to that time, but 
had noticed a worsening of symptoms after watching a war 
documentary in 2001.  He had a history of troubled 
relationships having been married three times.  His 
relationship with his two children was distant and strained.  
He had suicidal thoughts.  He described himself as a loner 
spending a lot of time alone in his room.

A July 2004 VA psychologist report provided a GAF score of 45 
for the veteran's PTSD elaborating as follows:

Vet is occupationally disabled, and unemployable, 
this causes a dependency on his family members, 
which causes strain on this support system.  
Veteran's anger is a constant annoyance not only 
in their relationship, but also with the 
interactions of others.  Veteran has been 
experiencing re-occurring nightmares, flashbacks, 
intrusive thoughts, high anxiety, depression for 
the past months.  It is a strong possibility that 
therapist will encourage veteran to be admitted in 
Menlo Park VA for more intensive work.

Moreover, it is therapist observation that veteran 
can at times maintain some homeostasis, however 
due to veterans suspicious (paranoia) nature it 
renders him almost to the state of being 
incapacitated, not being able to sustain 
employment to maintain himself, and family.  
Veteran depends primarily on his wife to assist 
him in daily routines.  There is a need for 
veteran to continue to participate in a 
therapeutic environment individual and group 
counseling.  Veteran is to be assisted in learning 
too develop more coping skills, that will help 
veteran manage those symptoms which are associated 
with post traumatic stress disorder (PTSD), in 
hopes of reducing said symptoms.

VA PTSD examination in September 2005, that was based upon 
review of the claims folder, diagnosed PTSD with major 
depressive disorder.  The etiology of his major depressive 
disorder was more likely than not had a genetic component, 
was aggravated by severe neck pain, and exacerbated by his 
combat experiences and PTSD.  His impairment based upon PTSD 
alone was described as severe social and industrial 
impairment as reflected in a GAF score of 45.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006). 

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities at 38 C.F.R. 
§ 4.130.  The evaluation under the rating criteria must be 
based upon consideration of the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2006).  

A 50 percent rating for PTSD contemplates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circulatory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  Id.

The evidence considered in determining level of impairment 
under 38 C.F.R. § 4.130 is not restricted to the symptoms 
provided in the diagnostic code, but includes all symptoms 
that affect the level of social and occupational impairment.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130 (2006).

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). 

A GAF of 60 is defined as "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  A GAF of 70 is defined as: some mild symptoms 
(e.g., depressed mood, and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork)."

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The evidence of record at the time of the August 2001 filing 
for an increased rating reflects the veteran's history of 
PTSD manifested by frequent flashbacks, nightmares, startle 
reaction and anxiety resulting in definite social and 
industrial impairment.  He was engaged in substantially 
gainful employment.  Medical reports from Dr. C.S.M., 
described the veteran has having increased symptoms of PTSD, 
as well as the onset of major depressive disorder, in March 
2001 after watching a war documentary.  He was prescribed 
Zoloft for depression and Dalmane for sleep in July 2001 due 
to loss of energy, lack of motivation and constant depressed 
mood.  However, his VA clinical records described a low-grade 
depression in July 2001, as reflected in a GAF score of 75.  
In September 2001, he reported to his treating VA physician 
that his social and work life was stable, and that he was 
able to function.  He had short periods of incapacitation due 
to PTSD in November 2001 as well as February and March 2002.  
There is no evidence during this time period of occupational 
and social impairment resulting from impaired judgment or 
thinking, suicidal ideation, obsessional rituals interfering 
with routine activity, speech deficits, near-continuous panic 
or depression affecting the ability to function, impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances and inability to establish and 
maintain effective relationships.  This evidence does not 
meet, or more closely approximate, the criteria for a 70 
percent rating under Diagnostic Code 9411.

The lay and medical evidence, however, clearly establishes an 
increased severity of the veteran's PTSD symptoms occurring 
on May 22, 2002.  On that day, the veteran had an encounter 
with his work supervisor that resulted in an emergency 
treatment for increased blood pressure due to anxiety.  He 
was provided a work certificate for total incapacity due to 
PTSD from May to November 2002, and never returned to 
productive work.  His treating VA psychiatrist, his treating 
private psychiatrist and a VA psychologist provide GAF scores 
ranging from 45-60 but, at the same time, found the veteran 
to be totally incapacitated due to PTSD.  His PTSD stabilized 
on medications, but his treating VA physician specifically 
noted that he was overly vulnerable to ordinary stresses.  
His private clinician described a continued decompensation.  
Notably, there has been no significant remission of symptoms 
despite the fact that the veteran has not been exposed to the 
stresses of the workplace.  

The Board is persuaded from the medical opinions of these 
three clinicians, who have seen the veteran on a near 
continuous basis during the appeal period, that the veteran's 
PTSD has more nearly resulted in total social and 
occupational impairment since May 22, 2002.  While there has 
been on evidence of gross impairment in thought processes or 
communication, delusions, hallucinations, and disorientation, 
the Board must consider how the veteran's manifested symptoms 
affect his overall level of social and occupational 
impairment.  Mauerhan, 16 Vet. App. 436 (2002).  The overall 
tenor of the treating physician opinions finds that the 
veteran's symptoms have resulted in total social and 
industrial inadaptability.  Thus, the Board finds that the 
veteran's PTSD has more nearly approximated the criteria for 
a 100 percent rating since May 22, 2002.  38 C.F.R. § 4.7 
(2006).  The benefit of the doubt has been resolved in his 
favor.  38 U.S.C.A. § 5107(b) (West 2002).


III.  Hypertension

The veteran seeks to establish service connection for 
hypertension.  The Board has an obligation to make an 
independent determination of its jurisdiction regardless of 
findings or actions by the RO.  Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  An RO decision dated 
January 1994 denied a claim for service connection for 
hypertension on the basis that such disability did not 
manifest until many years after service and was not shown to 
be causally related to service or to service-connected PTSD.  
The veteran initiated an appeal with this decision, and was 
furnished a Statement of the Case (SOC) in June 1994.  He did 
not submit a timely substantive appeal.  See 38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.302(b) (1993).  This 
decision, therefore, became final.  38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(b) 
(1993).

The veteran filed a claim to reopen on August 28, 2001, and 
this appeal ensues from the RO's June 2002 rating decision 
denying the benefits being sought.  As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002).  However, if the 
claimant can thereafter present new and material evidence, 
then the claim shall be reopened and the former disposition 
of the claim shall be reviewed.  Id.

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  38 C.F.R. 
§§ 3.156(a) (2001).  See 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(the effective date for the revised provisions of 
38 C.F.R. § 3.156(a) only applies to claims received on or 
after August 29, 2001).  Material evidence is evidence which 
bears directly and substantially upon the specific issue at 
hand, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  The claimant bears the burden to present and support 
a claim of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
deciding claims on the merits, the Board will resolve 
reasonable doubt of material fact in favor of the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  The benefit of the doubt 
rule, however, does not apply to a new and material evidence 
analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  Cardio-vascular renal disease (including 
hypertension) may be presumed to have been incurred in 
service, if the evidence shows that such disease became 
manifest to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2006).

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  This provision entails "any additional impairment of 
earning capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

Evidence of record since the RO's January 1994 rating 
decision includes a February 2003 psychiatric examination 
report from Dr. C.S.M., that states as follows:

It is my professional opinion that [the veteran] 
is suffering from comorbidity of Post Traumatic 
Stress Disorder and a Major Depressive Episode.  
The patient's symptoms of anxiety have exacerbated 
to the extent that he experienced a life 
threatening increase in his blood pressure.  His 
internist has had to add an additional anti-
hypertensive in addition to increasing medication 
he had already been prescribed.  The patient's 
depressive symptoms are such that he requires 
three antidepressants and an increased dose of his 
sleep medication.  Ongoing, intensive 
psychotherapy and psychopharmacology is therefore 
recommended to prevent further deterioration of 
the patient's fragile emotional condition.

The Board finds that the opinion offered by Dr. C.S.M., 
suggests an increase of the veteran's underlying hypertension 
due, in part, to anxiety caused by his service connected 
PTSD.  This evidence cures the previous evidentiary defect at 
the time of the RO's January 1994 decision, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The claim, therefore, is 
reopened for review on the merits.


ORDER

For the time period prior to May 22, 2002, the criteria for a 
rating in excess of 50 percent for PTSD are denied.

For the time period beginning on May 22, 2002, the criteria 
for a 100 percent rating for PTSD is granted, subject to 
controlling regulations applicable to the provision of 
monetary benefits.

The claim of entitlement to service connection for 
hypertension is reopened.  To this extent only, the appeal is 
granted.


REMAND

As noted above, the February 2003 psychiatric examination 
report from Dr. C.S.M., suggests an increase of the veteran's 
underlying hypertension due, in part, to anxiety caused by 
his service-connected PTSD.  The Board finds that VA medical 
examination and opinion is necessary to decide the claim.  

An RO rating decision in May 2006 awarded service connection 
for erectile dysfunction and assigned an initial 
noncompensable evaluation, granted special monthly 
compensation effective July 6, 2001, and granted entitlement 
to TDIU effective September 6, 2005.  In a statement received 
that same month, the veteran expressed his disagreement with 
the evaluation assigned for his erectile dysfunction, and the 
effective dates of award for his entitlement to special 
monthly compensation and entitlement to TDIU.  These issues, 
therefore, are remanded to the RO for issuance of an SOC in 
order to afford the veteran the opportunity to perfect his 
appeals, if he so desires.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

On close review of the record, the Board also notes that the 
RO's June 2002 rating decision addressed multiple claims, to 
include denying an application to reopen a claim of 
entitlement to service connection for headaches.  In a 
statement received that same month, the veteran stated that 
he disagreed "ON ALL MATTERS" addressed in the June 2002 RO 
rating decision.  He has subsequently referred to his 
headache disorder on multiple occasions.  The Board is of the 
opinion that the veteran timely initiated an appeal to the 
June 2002 RO rating decision denying his application to 
reopen a claim of service connection for headaches.  This 
issue is also remanded to the RO for issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request him to 
identify his private providers of treatment for 
hypertension since October 2002.

2.  Obtain the veteran's complete clinical 
records from the Greater Los Angeles VA Health 
Care system, dated since September 2006. 

3.  Upon completion of the above, schedule the 
veteran for VA hypertension examination.  The 
claims folders must be made available to the 
physician who should indicate in his/her report 
that the pertinent medical records contained in 
the claims folder were reviewed.  The examiner 
should be requested to answer the following 
questions:
		a) provide an opinion as to whether it is at 
least as likely as not (probability of 50 percent 
or greater) that the veteran's PTSD caused 
hypertension or aggravated an underlying 
hypertension beyond the natural progress of the 
disorder; and
		b)  if it is determined that aggravation 
beyond the natural progress of disorder exists, 
please identify the baseline level of severity of 
symptoms prior to aggravation and the level of 
severity of symptoms due to service connected 
aggravation.

4.  The RO should furnish the veteran and his 
accredited representative an SOC on the issues of 
entitlement to an initial compensable rating for 
erectile dysfunction; entitlement to an effective 
date earlier than September 6, 2005, for the 
award of entitlement to TDIU; entitlement to an 
effective date earlier than July 6, 2001, for the 
award of award of special monthly compensation 
based upon loss of use of a creative organ; and 
whether new and material evidence has been 
presented to reopen a claim of entitlement to 
service connection for headaches.  The veteran 
should be informed of the actions necessary to 
perfect an appeal on these issues.

5.  Following completion of the foregoing, 
readjudicate the claim of entitlement to service 
connection for hypertension on a direct basis and 
as secondary to service-connected PTSD.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the case 
(SSOC) and provided an opportunity to respond.  
The case should be returned to the Board for 
further appellate review, if in order.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment..  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2006).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


